764 N.W.2d 814 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Sharon Elizabeth ARBEITER, a Minnesota Attorney, Registration No. 209648.
No. A09-663.
Supreme Court of Minnesota.
April 28, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Sharon Elizabeth Arbeiter committed professional misconduct warranting public discipline, namely, forging a signature on an authorization for release of medical records and obtaining records pursuant to the authorization, in violation of Minn. R. Prof. Conduct 8.4(c) and (d). Respondent admits the allegations of the petition and waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). Respondent and the Director jointly recommend that the appropriate discipline is a public reprimand.
In cases of forgery, we typically impose some period of suspension from the practice of law. See, e.g., In re Yang, 755 N.W.2d 733, 734 (Minn.2008) (imposing suspension for a minimum of six months for forging signature of a party to a marital termination agreement). In support of the recommended discipline, the Director notes that upon receiving records pursuant to the forged authorization, respondent promptly informed her supervisor of her conduct, which may not otherwise have been discovered. In addition, respondent self-reported her misconduct to the Director. Finally, the Director notes that although admitted to practice law, respondent has never been engaged in the practice of law and the misconduct to which respondent admits occurred while respondent was working as a paralegal.
*815 The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Sharon Elizabeth Arbeiter is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice